 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the Defendants

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     TAWFIQ MORRAR and AMNA SALAMEH,                       CASE NO. 2:19-cv-00833-KJM-KJN
11
                                  Plaintiffs,              STIPULATION TO VACATE
12                                                         NOVEMBER 22, 2019 HEARING
     v.
13
     UNITED STATES and USDA FOOD &
14   NUTRITION SERVICE,
15                                Defendants.
16

17

18
            Plaintiffs, by and through their attorneys of record, and Defendants, by and through their
19

20 attorneys of record, hereby stipulate to vacate the November 22, 2019, hearing date on Defendants’

21 motion to dismiss in light of the following:

22          (1)    USDA’s Food and Nutrition Service has permanently removed the Plaintiffs’ names
23 from the SAM List.

24
            (2)    Defendants intend to file a motion to dismiss the above-captioned case as moot.
25
            (3)    At this time, the Plaintiffs are evaluating whether to oppose Defendants’ forthcoming
26
     motion. Additionally, the Parties are continuing to engage in discussions relating to the Plaintiffs’
27

28 intent to file a motion for award of attorney’s fees and costs under the Equal Access to Justice Act.


                                                       1
            (4)    The Parties agree that this Court should vacate the hearing on Defendants’ motion to
 1
     dismiss (currently scheduled for November 22, 2019) and re-schedule that motion only if this case is
 2

 3 not ultimately dismissed as moot.

 4

 5

 6
                                                           Respectfully submitted,
 7
     Dated: November 8, 2019                               McGREGOR W. SCOTT
 8
                                                           United States Attorney
 9

10
                                                 By:       /s/ Edward A. Olsen
11                                                         EDWARD A. OLSEN
                                                           Assistant United States Attorney
12

13

14

15 Dated: November 8, 2019                                 /s/ Stewart D. Fried
                                                           STEWART D. FRIED
16
                                                           Olsson Frank Weeda Terman Matz PC
17                                                         Attorneys for Plaintiffs

18

19

20                                                ORDER
21          Pursuant to stipulation, the November 22, 2019 hearing on defendants’ motion to dismiss is
22 vacated.

23
     Dated: November 13, 2019.
24

25
                                                           UNITED STATES DISTRICT JUDGE
26

27

28


                                                       2
